          Case 3:21-cv-00353-JFS Document 3 Filed 03/01/21 Page 1 of 5




                                     NOTICE


TO:    Attorneys
FR:    Peter J. Welsh, Clerk of Court
RE:    Special or General Admission

Attached is a petition for Admission to Practice in this Court.

SPECIAL ADMISSION: If you are seeking special admission for a particular case, you
need to complete the attached petition. If you are an ECF registered user, please fill out
the form and file your Petition for Special Admission electronically through the Court’s ECF
System.To file your petition, log into ECF, click on civil or criminal, then click on “Other
Documents” and select the “Petition for Special Admission - Pro Hac Vice” event. During
the filing of your petition, you will be prompted to enter your credit card information for the
$50.00 fee associated with this filing.

If you are not an ECF registered user, you are urged to register for ECF as soon as
possible. You can register online at the PACER web site. If you will be filing
a Request for Waiver from Filing Electronically or have been granted a waiver,
you may file your Special Admission request at one of the offices located in the
Federal Buildings in Scranton, Harrisburg and Williamsport, PA. Please be sure to
send a check in the amount of $50.00, made payable to the Clerk, U.S. District Court,
with your petition. The basis for your admission is the case you are handling and you
should list the case name and number in the appropriate spot.

GENERAL ADMISSION: If you are seeking general admission in Scranton or
Williamsport, please complete the attached petition, contact one of the judges in either city,
and set up a time to appear before the court to be sworn in. For information regarding
general admission in Harrisburg, please contact the Clerk's office there, at
717-221-3920, to make arrangements.

On the day you are sworn in, your sponsor must be present to move for your admission.
Bring the completed application with you, together with a check for $213.00, payable to
Clerk of Court.

If you need any further assistance, feel free to call my office at (570) 207-5600.
            Case 3:21-cv-00353-JFS Document 3 Filed 03/01/21 Page 2 of 5




                                UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF PENNSYLVANIA


IN THE MATTER OF APPLICATION FOR    :
ADMISSION TO PRACTICE IN THIS COURT :



                                                     PETITION

           Rachel S. Johnston
       I _________________________________,        hereby petition the United States District
Court for the Middle District of Pennsylvania to admit me to practice before that Court. In
support of my petition, I state as follows:
                                             One Gateway Center
My office address is:                __________________________________________

                                     __________________________________________
                                            Newark, New Jersey 07102-5310


                                     __________________________________________

        Office Telephone:             (973)596-4500
                                     __________________________________________

      I was admitted to practice before the Courts listed below on the date shown after
the name of each Court, and I am currently a member in good standing of all those Courts.
State of New Jersey; Commonwealth of Pennsylvania; United States District Court for the District of New Jersey; United States


District Court for the Eastern District of New York; United States District Court for the Eastern District of Pennsylvania;


United States District Court for the Eastern District of Wisconsin; District of Columbia Court of Appeals; United States
Court of Appeals for the Second and Third Circuits; Supreme Court of the United States.

My attorney Identification number is: ___________________
                                        NJ: 274372018


 FOR COURT USE ONLY

 _____ GENERAL ADMISSION:

 GRANTED BY THE COURT: ______________________                                            Date: _____________

 _____ SPECIAL ADMISSION:

 GRANTED BY THE COURT _______________________                                            Date: _____________
           Case 3:21-cv-00353-JFS Document 3 Filed 03/01/21 Page 3 of 5



Please Answer the Following Questions:


       All occasions, if any, on which I have been convicted of a crime (subsequent to my
becoming an attorney), censured, suspended, disciplined or disbarred by any court are set
forth as follows: (State the facts and circumstances connected with each; if none, state
“none”.)
                none




        All occasions, if any, on which I have been held in contempt of court are set forth
as follows: (State the nature and final disposition of contempt; if none, state “none”.)
         none

                              X
       I do _____, do not _____,    have any disciplinary action, contempt or other
proceedings involving me pending before any court. (Check the appropriate space.) If
there are pending proceedings, please explain:


       I am seeking:

                       General Admission under Local Rule LR 83.8.1
             X         Special Admission (specify by a check which rule) under
                           X
       LR 83.8.2.1             , LR 83.8.2.2   , LR 83.8.2.3   , or LR 83.8.2.4

If seeking special admission under Local Rules LR 83.8.2.1, LR 83.8.2.2, LR 83.8.2.3, or
LR 83.8.2.4, the basis for my admission under the designated rule is as follows:




NAME THE PARTY YOU REPRESENT:

          Mr. Sukhjit Bains


If special admission is requested for a particular case, please list case number and caption:

Case #     3:21-cv-00353


Caption #   Bains v. Quay
           Case 3:21-cv-00353-JFS Document 3 Filed 03/01/21 Page 4 of 5




I understand that:

      1)      If seeking admission under Section LR 83.8.2.2, LR 83.8.2.3, or 83.8.2.4,
              I must submit a letter from a superior stating the agency with which I am
              employed and the duties performed which qualify me for admission under
              those sections.

      2)      If petitioning for admission, only in a particular case, under Rule LR 83.8.2.1,
              I need no sponsor’s certificate. Any attorney specially admitted under LR
              83.8.2.1, shall, in each proceeding in which he or she appears, have
              associate counsel who is generally admitted under Local Rule 83.8.1 to
              practice in this court, whose appearance shall also be entered of record and
              upon whom all pleadings, motions, notices, and other papers may be served
              in accordance with any statute or applicable rule. The attendance of any
              such associate counsel upon the hearing of any motion or the taking of any
              testimony shall be sufficient appearance for the party or parties represented
              by such associate counsel. Either the specially admitted attorney or
              associate counsel must be fully prepared to participate in any hearings,
              arguments, conferences and trials. (See LR 83.9)

              If special admission is requested for a particular case, please list the name,
              address, telephone number and bar identification number of associate
              counsel to be entered of record in the case:
               Mr. Scott J. Etish, Esq.     201391




      3)      If seeking general admission under Rule LR 83.8.1, I must be a member of
              the bar of the Supreme Court of Pennsylvania and have a sponsor who is a
              member in good standing of the Bar of this Court present to move for my
              admission and I must submit the sponsor’s certificate with my petition.

                                                 s/ Rachel S. Johnston
                                                 PETITIONER

                                                  NJ: 274372018
                                                 (Bar Identification Number and State where admitted)
                                                  March 1, 2021
                                                 (Date)

By signing this petition for admission, I acknowledge that I have read the attached
Middle District of Pennsylvania Code of Professional Conduct and agree to subscribe to
the standards set forth in the Code.

NAME OF PETITIONER             s/ Rachel S. Johnston
         Case 3:21-cv-00353-JFS Document 3 Filed 03/01/21 Page 5 of 5


                            UNITED STATES DISTRICT COURT
                                       FOR THE
                           MIDDLE DISTRICT OF PENNSYLVANIA

                            CODE OF PROFESSIONAL CONDUCT

      As a member of the Bar of the United States District Court for the Middle District
of Pennsylvania, I will strive for the following professional ideal:

1.    The rule of law will govern my entire conduct. I will not violate the law or place myself
      above the law.

2.    I will treat with civility and respect the lawyers, clients, opposing parties, the court and all
      the officials with whom I work. Professional courtesy is compatible with vigorous
      advocacy and zealous representation. Even though antagonism may be expected by
      my client, it is not part of my duty to my client.

3.    I will respect other lawyers' schedules as my own, and will seek agreement on meetings,
      depositions, hearings, and trial dates. A reasonable request for a scheduling
      accommodation should never be unreasonably refused.

4.    Communications are life lines. I will keep the lines open. Telephone calls and
      correspondence are a two-way channel; I will respond to them promptly.

5.    I will be punctual in appointments, communications and in honoring scheduled
      appearances. Neglect and tardiness are demeaning to others and to the judicial
      system.

6.    I will earnestly attempt to resolve differences through negotiation, expeditiously and
      without needless expense.

7.    Procedural rules are necessary to judicial order and decorum. I will be mindful that
      pleadings, discovery processes and motions cost time and money. I will not use them
      heedlessly. If an adversary is entitled to something, I will provide it without unnecessary
      formalities.

8.    I will not engage in conduct that brings disorder or disruption to the courtroom. I will
      advise my client and witnesses appearing in court of the proper conduct expected and
      required there and, to the best of my ability, prevent my client and witnesses from
      creating disorder or disruption.

9.    Before dates for hearings or trials are set, or if that is not feasible immediately after such
      date has been set, I will attempt to verify the availability of necessary participants and
      witnesses so I can promptly notify the court of any likely problems.

                                                              I agree to subscribe to the above
                                                              Code of Professional Conduct:


                                                              __________________________
                                                               s/ Rachel S. Johnston
                                                              Signature
